Citation Nr: 9933705
Decision Date: 12/02/99	Archive Date: 02/08/00

DOCKET NO. 94-32 276               DATE DEC 02, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUES

1. Entitlement to an increased rating for a left shoulder injury,
status post arthroscopic debridement, rated as noncompensable for
the period to prior to August 3, 1998, and currently evaluated as
20 percent disabling.

2. Entitlement to an increased (compensable) rating for bilateral
plantar fasciitis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1980 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) from
an appeal of; i rating decision by the Roanoke, Virginia, Regional
Office (RO) of the Department of Veteran Affairs (VA), in which the
RO declined to grant a compensable rating for a service connected
left shoulder injury, status post arthroscopic debridement, or. for
bilateral plantar fasciitis. The case was remanded by the Board in
March 1997 for a further examination of the extent of the veteran's
left shoulder and bilateral foot disabilities. Following this
examination, the RO increased the disability rating for the left
shoulder condition to 20 percent, effective August 3, 1998. Cf. AB
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a
notice of disagreement as to an RO decision assigning a particular
rating, a subsequent RO decision assigning a higher rating, but
less than the maximum available benefit, does not abrogate the
pending appeal). Since the effective date of the RO's 20 percent
rating does not date back to the effective date for the
noncompensable rating that the veteran appealed, the Board will
evaluate the veteran's left shoulder disability ratings for the
periods prior to and since August 3, 1998.

FINDINGS OF FACT

1. All relevant evidence necessary for a fair and informed decision
has been obtained by the originating agency.

2. The veteran's service connected left shoulder injury, status
post arthroscopic debridement, prior to August 3, 1998 was
manifested by complaints of continuous

2 -

left shoulder pain with difficulty reaching above or behind his
head, but no objective evidence of decreased range of motion or
painful motion.

3. The veteran's service connected left shoulder injury, status
post arthroscopic debridement, since August 3, 1998 is manifested
by complaints of decreased strength and range of motion in the left
shoulder with constant pain, and objective evidence of decreased
range of motion in passive and active flexion, extension,
abduction, adduction, and external and internal rotation.

4. The veteran's service connected bilateral plantar fasciitis is
manifested by complaints of recurrent arch pain and occasional
swelling, and an inability to run without pain for more than 45
minutes or stand without pain for more than 3 hours.

CONCLUSIONS OF LAW

1. The criteria for an assignment of an increased (compensable)
rating for service connected left shoulder injury, status post-
arthroscopic debridement, for the period prior to August 3, 1998
have not been satisfied. 38 U.S.C.A. 1131, 5107 (West 1991); 38
C.F.R. 3.321, 4.1, 4.3, 4.7, 4.25, 4.40, 4.45, 4.71a Diagnostic
Code 5201 (1999).

2. The criteria for an assignment of an increased rating above 20
percent for the service connected left shoulder injury, status
post-arthroscopic debridement, for the period since August 3, 1998
have not been satisfied. 38 U.S.C.A. 1131, 5107 (West 1991); 38
C.F.R. 3.321, 4.1, 4.3, 4.7, 4.25, 4.40, 4.45, 4.71a Diagnostic
Code 5201 (1999).

3. The criteria for an assignment of an increased (compensable)
rating for the service connected bilateral plantar fasciitis have
not been satisfied. 38 U.S.C.A. 1131, 5107 (West 1991); 38 C.F.R.
3.321, 4.1, 4.3, 4.7, 4.71a Diagnostic Code 5299-5284 (1999).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an increased
disability evaluation for his service-connected disability within
the meaning of 38 U.S.C.A. 5107(a) (West 1991). See Proscelle v.
Derwinski, 2 Vet. App. 629, 632 (1992). The veteran has not alleged
that any records of probative value that may be obtained, and which
have not already been associated with his claims folder, are
available. Accordingly, the Board finds that all relevant facts
have been properly developed and the duty to assist the claimant,
as mandated by 38 U.S.C.A. 5107(a) (West 1991), has been satisfied.

Service connected disabilities are rated in accordance with the
VA's Schedule for Rating Disabilities (Schedule). The ratings are
based on the average impairment of earning capacity. Separate
diagnostic codes identify the various disabilities. 38 U.S.C.A.
1155 (West 1991); 38 C.F.R. Part 4 (1999). The basis of disability
evaluations is the ability of the body as a whole, or of the
psyche, or of a system or organ of the body to function under the
ordinary conditions of daily life, including employment.
Evaluations are based upon a lack of usefulness in self-support. 38
C.F.R. 4.10 (1999). Where there is a question as to which of two
evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria for the higher rating. 38 C.F.R. 4.7 (1999).

I. Left shoulder claim

In considering the severity of the veteran's left shoulder
disability, it is essential to trace the medical and rating history
of the disability. 38 C.F.R. 4.1, 4.2 (1999). In a June 1993 rating
decision, the RO granted service connection for left shoulder
injury, status post arthroscopic debridement, with a noncompensable
rating effective December 22, 1992, the date following service
separation. The evidence available at that time included service
medical records that reveal that the veteran injured his left
shoulder in June 1987 during a tug of war contest. He complained of
recurrent pain, and in May 1992 underwent left shoulder arthroscopy
with labral debridement. During an April 1993 VA examination, the
veteran's shoulder

4 -

showed full range of motion. In a February 1999 rating decision,
the RO increased the veteran's left shoulder disability rating to
20 percent, effective August 3, 1998, the date of a VA examination,
which revealed rotator cuff tendinitis with reduced range of
motion.

The veteran is currently rated under 38 C.F.R. 4.71a, Diagnostic
Code (DC) 5201, for arm limitation of motion. According to DC 5201,
a 40 percent rating is warranted for arm motion limited to 25
degrees from side in the major, or dominant, arm. A 30 percent
rating is warranted when this degree of arm motion exists in the
minor, or nondominant, arm. A 30 percent rating is warranted with
arm limitation of motion of midway between side and shoulder level
in the major arm, with a 20 percent rating for this degree of
limitation in the minor arm. A 20 percent rating is also warranted
for arm limitation of motion at shoulder level, for either arm.

In the following analyses of the veteran's left shoulder condition,
the Board will also consider the limitation of function imposed by
pain, as well as all other relevant regulations. See 38 C.F.R.
4.40, 4.45, 4.59 (1999), DeLuca v. Brown, 8 Vet. App. 202 (1995).
38 C.F.R. 4.40 allows for VA to take functional loss into
consideration when rating a disability of the musculoskeletal
system, due to the inability to perform the normal working
movements of the body with the normal excursion, strength, speed,
coordination and endurance. This loss may be due to any of a number
of factors, such as absence of part, or all, of the necessary
bones, joints and muscles, or associated structures, or to
deformity, adhesions, defective innervation, or other pathology.
Functional loss may also be due to pain, supported by adequate
pathology and evidenced by the visible behavior of the claimant
undertaking the motion. Id. Section 4.45 directs consideration of
joint disability due to less movement of the joint than normal,
more movement than normal, weakened movement, excess fatigability,
incoordination or impaired ability to execute skilled movements
smoothly, and pain on movement, swelling, deformity or atrophy of
disuse. This criteria also considers instability of station,
disturbance of locomotion, and interference with sitting, standing
and weight-bearing. 38 C.F.R. 4.59 directs the consideration of
painful motion with any form of arthritis.

5 -

a. Prior to August 3, 1998

As indicated above, the veteran appeals his noncompensable left
shoulder disability rating for the period prior to August 3, 1998,
contending that his symptomatology warrants a higher evaluation
because of his constant pain and limitation of motion in his left
shoulder. After a review of the record, the Board finds that the
evidence is against a higher rating for this disability. See 38
U.S.C.A. 7104 (West 1991 & Supp. 1999).

The veteran testified during his January 1997 Board hearing that he
is left arm dominant. The Board notes that the inservice record of
his shoulder arthroscopy indicates that his left shoulder is his
non-dominant shoulder. Regardless of the status of the left arm as
dominant or non-dominant, the evidence does not support an
increased rating under DC 5201. The veteran testified during his
Board hearing that he has trouble reaching back or above his head,
such as reaching for his automobile seatbelt with his left hand,
because of left shoulder pain. He stated that his shoulder pain is
continuous and not affected by the weather. However, he also stated
that he has not sought treatment for his shoulder condition since
his January 1993 VA examination. He takes Motrin for his shoulder
pain. During the January 1993 VA examination, the examiner noted no
shoulder complaints by the veteran and found the shoulder to be
normal with full range of motion. For a compensable rating of 20
percent, which is the minimum rating under Diagnostic Code 5201,
the arm motion must be limited to shoulder level, which is neither
claimed nor evidenced in this case for the period before August 3,
1998. Therefore, the Board finds that the noncompensable rating is
appropriate under DC 5201 for the period prior to August 3, 1998.

The Board considers the functional loss provisions under 38 C.F.R. 
4.40, 4.45 and 4.59 and finds that the veteran's left shoulder
disability prior to August 3, 1998 does not warrant a compensable
rating. The Board finds that the April 1993 VA examination does not
note any complaints by the veteran of pain on particular arm
movements, as noted previously. However, the veteran did complain
of continuous left shoulder pain during his January 1997 Board
hearing. Thus, there is no

6 -

objective manifestation of pain on shoulder movement, merely the
subjective statements of the veteran. Furthermore, the objective
evidence before August 3, 1998 does not reveal any uncoordinated or
weakened movement in the shoulder. There is no evidence of left
shoulder arthritis prior to August 3, 1998. The Board finds that
there is not sufficient evidence of pain on movement or weakened
movement to warrant a compensable rating pursuant to  4.40, 4.45,
or 4.59. Thus, the noncompensable rating under the Schedule is the
appropriate rating for the period prior to August 3, 1998.

a. Since August 3, 1998

As indicated above, the veteran appeals his 20 percent left
shoulder disability rating since August 3, 1998, contending that
his symptomatology warrants a higher evaluation because of his
constant pain and limitation of motion in his left shoulder After
a review of the record, the Board finds that the evidence is
against a higher rating for this disability. See 38 U.S.C.A. 7104
(West 1991 & Supp. 1999).

The Board notes that the most recent VA examination describes the
veteran's left shoulder problem as involving the rotator cuff
tendons and muscle of the left shoulder, and not involving the
joint structure. The evidence shows that the veteran's left
shoulder limitation of motion is due to this rotator cuff and
shoulder muscle disability. Therefore, in addition to evaluating
the left shoulder disability under DC 5201, the Board will also
consider whether an increased rating is possible under diagnostic
codes concerning shoulder muscle injury.

DC 5301 applies to disability of function of Muscle Group I: upward
rotation of scapula; elevation of arm above shoulder level;
extrinsic muscles of shoulder girdle (1) trapezium; (2) levator
scapulae; (3) serratus magnus. A severe disability warrants a 40
percent rating in the dominant arm and a 30 percent in the non-
dominant arm. A moderately severe disability warrants a 30 percent
rating in the dominant arm and a 20 percent rating in the non-
dominant arm.

7 -

DC 5304, or Muscle Group IV disability functioning, for
stabilization of shoulder against injury in strong movements,
holding head of humerus in socket; abduction; outward rotation and
inward rotation of arm; intrinsic muscles of shoulder girdle: (1)
supraspinatus; (2) infraspinatus and teres minor; (3)
subscapularis; (4) coracobrachialis. A severe disability warrants
a 30 percent rating in the dominant arm and a 20 percent in the
non-dominant arm. A moderately severe disability warrants a 20
percent rating for either arm.

Since the veteran's left shoulder limitation of motion is based
specifically' according to the most recent VA -examination, on
rotator cuff and shoulder muscle disability, the Board finds that
combining ratings under DC 5201 and a diagnostic code for muscle
injury is not appropriate in this case because it would amount to
pyramiding of ratings. See 38 C.F.R. 4.14 (1999). Therefore, the
Board will consider only whether a rating higher that the current
20 percent under Diagnostic Code 5201 could be assigned under
either DC 5301 or 5304.

The veteran's August 1998 VA examination revealed that he
complained of constant pain, with decreased strength and range of
motion in the left shoulder. Upon examination, the veteran's left
shoulder active range of motion was 90 degrees of flexion, 30
degrees of extension, 80 degrees of abduction, 30 degrees of
adduction, 30 degrees of external rotation and 45 degrees of
internal rotation. His left shoulder passive range of motion was
130 degrees in forward flexion, 45 degrees in extension, I 10
degrees in abduction, 40 degrees in adduction, 60 degrees in
external rotation and 60 degrees in internal rotation. There was no
evidence of left shoulder atrophy. The veteran localized his left
shoulder pain over the rotator cuff and trapezium muscle. He
complained of pain in abduction and with forward flexion and
internal rotation.

As previously discussed, the veteran has testified that he is left
arm dominant, while inservice medical records indicate that he is
right arm dominant. For a 30 percent rating with the dominant
shoulder or arm, the arm motion must be limited to midway between
side and shoulder level, which is neither claimed nor evidenced in
this case. In a non-dominant shoulder or arm, a 30 percent rating
requires arm

- 8 -

motion limited to 25 degrees from side, which is also not shown in
this case. Therefore, the Board finds that the 20 percent rating is
appropriate under DC 5201.

As previously discussed, the medical evidence from the most recent
VA examination describes the veteran's left shoulder disability as
affecting his rotator cuff and left shoulder muscle. Therefore the
Board considers the relevant muscle injury ratings for the
shoulder, DC 5301 and DC 5304. The Board does not find a basis to
grant an increased rating under either of these diagnostic code
sections. For either muscle group, the veteran's shoulder condition
must be considered at least moderately severe. 'Me evidence from
the August 1998 VA examination does not support a finding of more
than a moderate left shoulder muscle disability. From that
examination report, the evidence does reveal that the veteran
experiences pain in his trapezium muscle, corresponding to Muscle
Group 1, or DC 5301, and has difficulty reaching behind him,
throwing a ball and with certain weight lifting positions. However,
the evidence shows that there is no muscle atrophy or weakened
movement. His Board hearing testimony reveals that he has problems
lifting objects that weigh more than 35 pounds, the weight of his
child. While the Board acknowledges that this is evidence of a left
shoulder muscle disability, the veteran's level of functioning,
which includes his ability to work as a shipping packer, warrants
a finding of no more than moderate disability of Muscle Group I.
Similarly, the evidence reveals no more than moderate disability of
Muscle Group IV, which relates to abduction, outward and inward
rotation of the arm. The August 1998 examination reveals that the
veteran experiences pain with abduction, forward flexion and
internal rotation of the left shoulder. While the Board
acknowledges that this pain in all likelihood affects the veteran's
limitation of shoulder motion, previously described under DC 5201,
there is not more than a moderate disability of this muscle group.
The August 1998 VA examination notes that the veteran's shoulder
disability only causes pain, and does not cause weakened movement
or other factors that the Board would consider indicative of a more
than moderate muscle disability. For these reasons, the Board finds
that the veteran's left shoulder muscle disability, under DC 5301
or DC 5304, is no more than moderate in its severity, which
correlates to a 10 percent rating.

9 -

The Board considers the functional loss provisions under 38 C.F.R. 
4.40, 4.45 and 4.59 and finds that the veteran's left shoulder
disability since August 3, 1998 does not warrant an additional
rating beyond that which is established under DC 5201. The Board
finds that the veteran complains of pain on particular arm
movements, as noted previously. However, there is no objective
manifestation of pain on shoulder movement, merely the subjective
statements of the veteran. The VA examiner in August 1998 found no
muscle atrophy or spasm, nor any evidence of disuse. The examiner
concluded that the veteran's shoulder condition did not cause
weakened movement, excessive fatigability or incoordination, and
did not change his civilian employment. The examiner noted that
there was no evidence of degenerative arthritis. Furthermore, the
January 1999 follow-up report to the August 1998 VA examination
states that there is no objective evidence of functional impairment
due to the left shoulder condition. The Board finds that there is
not sufficient evidence of pain on movement or weakened movement to
warrant a greater rating pursuant to  4.40, 4.4 5, or 4.5 9. Thus,
the 20 percent rating under the Schedule is the appropriate rating.

II. Bilateral foot claim

In considering the severity of the veteran's bilateral foot
disability, it is essential to trace the medical and rating history
of the disability. 38 C.F.R.  4.1, 4.2 (1999). In a June 1993
rating decision, the RO granted service connection for bilateral
plantar fasciitis, with a noncompensable rating effective December
22, 1992, the date following service separation. The evidence
available at that time included service medical records that reveal
that the veteran complained of foot and heel pain during service.
However, the April 1993 VA examination found full range of motion
and no objective evidence of foot pain, thus warranting the
noncompensable rating. This noncompensable rating was continued up
to the present appeal.

As indicated above, the veteran appeals his noncompensable
bilateral foot disability rating, contending that his
symptomatology warrants a higher due to constant pain and
occasional swelling in his left foot. After a review of the record,
the Board

- 10-

finds that the evidence is against a higher rating for this
disability. See 38 U.S.C.A. 7104 (West 1991 & Supp. 1999).

The veteran is currently rated under 38 C.F.R. 4.71a, DC 5299-5284,
for a foot condition not otherwise listed under the Schedule and
analogous to DC 5284, for foot injury, other. See 38 C.F.R.  4.20,
4.27 (1999). According to DC 5284, a severe foot injury is rated as
30 percent disabling, a moderately severe foot injury as 20 percent
disabling and a moderate foot injury as 10 percent disabling. The
August 1998 VA examination report indicates that the veteran
complains of occasional swelling with recurrent arch pain that
occurs about three times per week and lasts all day. Symptoms are
worse after standing for more than three hours or running more than
45 minutes, and are better after elevating his feet and taking
Motrin. The veteran reports trying arch supports in the past with
no success, but does not use a cane or brace. Upon examination, the
veteran reported pain at the plantar fascial insertion of the heel,
as well as over the entire plantar surface. He has a well-molded
arch. X-rays of the foot showed no evidence of degenerative
arthritis and did not show any bony abnormality. The diagnosis was
plantar fasciitis. The examiner went on to explain that this foot
condition only causes pain, which is only based on the veteran's
subjective statements and was not objectively manifested. It did
not cause weakened movement, excessive fatigability or
incoordination. There was no evidence of atrophy or spasm in the
feet.

Based on this most recent evidence, the Board finds that the
evidence does not substantiate a moderate foot disability, as is
required for a 10 percent rating. Evidence that shows that the
veteran's only symptom of his bilateral foot condition is pain,
with limitations of an inability to run for more than 45 minutes or
stand for more than three hours without pain, is not, in the
Board's opinion, indicative of more than a mild disability. The
Board also considers the indicators of disability under 38 C.F.R.
4.40, 4.45, 4.59 and DeLuca v. Brown, supra, and does not find
sufficient evidence to warrant a compensable rating for his foot
condition. With no evidence of weakened movement, excessive
fatigability, incoordination, degenerative arthritis, or even
visible manifestations of pain on movement, the

- 11 -

Board finds that the veteran's bilateral foot condition is most
appropriately rated as a noncompensable disability.

III. Extraschedular rating

These disability ratings for a left shoulder condition, both before
and since August 3, 1998, and a bilateral foot condition according
to the Schedule do not, however, preclude the Board from granting
a higher rating for either of these disabilities. In Floyd v.
Brown, 9 Vet. App. 88 (1996), the United States Court of Appeals
for Veterans Claims (hereinafter the Court) held that the Board
does not have jurisdiction to assign an extraschedular rating under
38 C.F.R- 3.321(b)(1) in the first instance. The Board is still
obligated to seek out all issues that are reasonably raised from a
liberal reading of documents or testimony of record and to identify
all potential theories of entitlement to a benefit under the laws
and regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), the
Court clarified that it did not read the regulation as precluding
the Board from affirming an RO conclusion that a claim does not
meet the criteria for submission pursuant to 38 C.F.R. 3.321(b)(1)
or from reaching such a conclusion on its own. Moreover, the Court
did not find the Board's denial of an extraschedular rating in the
first instance prejudicial to the veteran, as the question of an
extra schedular rating is a component of the appellant's claim and
the appellant had full opportunity to present the increased rating
claim before the RO. Bagwell, at 339. In this case, the statement
of the case reflects that the RO considered the provisions of 38
C.F.R. 3.321. Consequently, the Board will consider whether the
veteran's claim for an increased rating for either of these
disabilities warrants the assignment of an extraschedular rating
under those provisions.

In exceptional cases where schedular evaluations are found to be
inadequate, consideration of "an extra-schedular evaluation
commensurate with the average earning capacity impairment due
exclusively to the service connected disability" is made. 38 C.F.R.
3.321(b)(1) (1999). The Board must find that the case presents such
an exceptional or unusual disability picture, with such related
factors as

- 12 -

marked interference with employment or frequent periods of
hospitalization as to render impractical the application of the
Schedule. Id.

The Board finds that the schedular evaluations in this case are not
inadequate. A full range of ratings exists in the Schedule that
anticipates greater disability from a left shoulder condition, from
0 to 40 percent, and bilateral foot condition, from 0 to 30
percent. The record does not establish a basis to support a higher
rating for either of these disabilities under the Schedule.
Additionally, the Board finds no evidence of an exceptional
disability picture in this case. The record does not show that the
veteran has required frequent hospitalization or sought treatment
for his left shoulder or bilateral foot condition. Also, it is not
shown that either of these conditions has markedly interfered with
the veteran's employment. In fact, he continues to work two jobs,
one of which involves packing and being on his feet. Therefore,
extraschedular consideration under 38 C.F.R. 3.321(b) (1999) is not
warranted in this case.

ORDER

Entitlement to a compensable rating for left shoulder injury,
status post arthroscopic debridement, for the period prior to
August 3, 1998 is denied. Entitlement to a rating greater than 20
percent for left shoulder injury, status post arthroscopic
debridement, for the period since August 3, 1998 is denied.
Entitlement to an increased rating for bilateral plantar fasciitis
is denied.

MARY GALLAGHER
Member, Board of Veterans' Appeals

- 13 -


